Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	Applicant filed an IDS after allowance. Allowed claims required further clarification over a newly filed reference WO-2011/145916. An Examiner’s amendment with approval from the Applicant is being entered for addressing the issue.

Examiner’s Amendments


 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Lasky on 29 Sept. 2021.


Please amend claims as follows:

 (Currently Amended) An apparatus for electrically connecting a lead of an integrated circuit device to be tested to a corresponding terminal of a load board at a test site, comprising:

	b. 	a slot extending through said housing from the first surface to the second surface, said slot including parallel spaced apart opposing first and second inner walls thereby defining a space between said inner walls; 
	c. 	a contact pin having first and second sidewalls and being slideably receivable in said slot, said pin having a first end engageable by the lead and a second end in engagement with the terminal, said pin having upper and lower portions, said upper portion filling only a portion of said slot thereby leaving a first gap between said pin sidewalls and said slot inner walls allowing air to provide a dielectric; said  having a second gap with said slot inner walls, said first gap being larger than said second gap , said lower portion configured to engage a load board, and said upper portion configured to engage an integrated circuit;
	d. said lower portion having a first predetermined thickness and said upper portion having a second predetermined thickness being thinner than said first predetermined thickness, said portions thereby having a thickness step line where they transition from first to second thicknesses.	 

(Currently Amended) 
  
(Previously presented) The apparatus of claim 1 wherein housing includes tubular elastomeric resilient element and wherein said pin includes an arcuate recess for receiving a portion of said resilient element. 

(Previously presented) The apparatus of claim 2 wherein said projections are a plurality of lands spaced across the pin sidewall.

(Previously presented) The apparatus of claim 4 wherein said lands are asymmetrically placed on said upper pin portion.

(Previously presented) The apparatus of claim 1 further including projections are a plurality of lands spaced across the pin inner wall of said slots. 

 (Previously presented) The apparatus of claim 2   wherein said projections extend from one or both of said inner walls of said slot toward said pin. 

(Previously presented) The apparatus of claim 2 wherein said pin includes a top and bottom ends and wherein said projections extend adjacent said top and bottom ends.

(Previously presented) The apparatus of claim 2 wherein said pin includes a top and bottom ends and wherein said projections extend between said top and bottom ends along a curved path.

(Previously presented) The apparatus of claim 2 wherein said pin includes a top and bottom ends and wherein said projections extend between said top and bottom ends along a curved path and including a land portion partially surrounding said resilient member. 

(Previously presented) The apparatus of claim 2 wherein said pin includes a top and bottom ends and wherein said projections extend between said top and bottom ends along a diagonal path.


(Currently Amended) The apparatus of claim 2 wherein said housing (14) includes a top surface having said slots 


(Previously presented) The apparatus of claim 1 wherein said slot has  upper and lower spaced apart walls, said upper walls being spaced to just accommodate said upper portion of said pin portion and said lower walls being spaced apart to just accommodate said lower pin portion, so that said pin may slide within said walls. 

(Currently Amended)  A pin for use in an apparatus for electrically connecting a lead of an integrated circuit device to be tested to a corresponding terminal of a load board at a test site, the apparatus having 
	a housing having upper and lower surfaces, a first surface approachable by an integrated circuit device under test to be tested and a second surface proximate the load board;
	a slot extending through said housing from the first surface to the second surface, said slot including parallel spaced apart opposing first and second inner walls thereby defining a space between said inner walls;   the test pin comprising: 
	a. 	a contact pin having first and second sidewalls and being slideably receivable in said slot, said pin having upper and lower portions,  a first end engageable by the lead and a second end in engagement with the terminal, said upper portion of said pin filling only a portion of said slot thereby leaving a dielectric first  gap between said pin sidewalls and said slot inner walls; said lower portion having a second gap with said slot inner walls, said first gap being larger than said second gap;
	
	b.said upper portion configured to engage an integrated circuit;
	c.

(Previously presented) The apparatus of claim 2 wherein said projections are lands having planar distal surfaces.

(Previously presented) The apparatus of claim 2 wherein said projections are conical having planar distal surfaces.

(Previously presented) The apparatus of claim 2 wherein said projections are spherical.

(Previously presented) The apparatus of claim 2 wherein said projections are cylindrical and having planar distal surfaces.
 
(Previously presented) A pin for use in an apparatus for electrically connecting a lead of an integrated circuit device to be tested to a corresponding terminal of a load board at a test site having   a housing with upper and lower surfaces, a first surface approachable by an integrated circuit device under test (DUT) to be tested and a second surface proximate the load board; the housing further having a slot extending through said housing from the first surface to the second surface, said slot including parallel spaced apart opposing first and second inner walls thereby defining a space between said inner walls;   the pin comprising: 
	a contact pin having first and second sidewalls and being slideably receivable in said slot, said pin having a first end engageable by the lead and a second end in engagement with the terminal, said pin filling only a portion of said slot thereby leaving a gap between said pin sidewalls and said slot inner walls;
	a first projection filling a portion of said gap extending from said first and second pin sidewalls and filling a portion of said gap extending from said second inner wall; said projections providing longitudinal stability for said pin as it is engaged by the device under test and allowing air to provide a dielectric around said projections in said gap. 

 (Original) The apparatus of claim 17 wherein housing includes tubular elastomeric resilient element and wherein said pin includes an arcuate recess for 

– 23. (Cancelled) 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852